ACCEPTED
                                                                                          06-15-00013-CV
                                                                               SIXTH COURT OF APPEALS
                                                                                     TEXARKANA, TEXAS
                                                                                    12/28/2015 9:26:38 AM
                                                                                         DEBBIE AUTREY
                                                                                                   CLERK


                            No. 06-15-00013-CV
                  IN THE COURT OF APPEALS FOR THE
                                                                        FILED IN
                         SIXTH DISTRICT OF TEXAS                 6th COURT OF APPEALS
                                                                   TEXARKANA, TEXAS
                                AT TEXARKANA                     12/28/2015 9:26:38 AM
                                                                      DEBBIE AUTREY
                                                                          Clerk
CITY NATIONAL BANK OF SULPHUR SPRINGS ............ APPELLANT

v.
JOHN ALEXANDER SMITH ................................ APPELLEE


       UNOPPOSED MOTION TO EXTEND TIME FOR FILING REPLY BRIEF
         OF APPELLANT, CITY NATIONAL BANK OF SULPHUR SPRINGS


TO THE HONORABLE COURT OF APPEALS:

      Appellant, CITY NATIONAL BANK OF SULPHUR SPRINGS, files this

unopposed motion requesting an extension of time to file its reply brief, and would

show unto the Court the following:

                                         I.

      Appellant's reply brief is due to be filed on January 3, 2016, which is a Sunday

making the reply brief due on January 4, 2016.

                                         II.

      Due to other commitments counsel will be unable to adequately review the

record, complete research, and finalize the reply brief in this case. Those

commitments include:
        1.     Assisting in preparation of the reply brief of Burlington
               Resources Oil & Gas Company, LP in Burlington Resources Oil
               & Gas Company, LP v. Petromax Operating Co., Inc., et al, No.
               No. 06-15-00044-CV in the Sixth Court of Appeals;

       2.      Preparation of Appellant's separate reply briefs to the briefs of
               Appellees, The Rogers Agency and C. Michael Rogers, and
               Appellee, New York Life Insurance Company, in Michael D. Lee
               v. The Rogers Agency, C. Michael Rogers and New York Life
               Insurance Company, No. NO. 06-15-00037-CV in the Sixth Court
               of Appeals;

       3.      Preparation of Plaintiffs Original Petition and Request for
               Temporary Restraining Order and Injunction in OLMM
               Properties, LLC d/b/a The Magnolia vs. Shannon West and The
               Retreat at Kenwood, Inc., Cause No. l 5C 1716-CCL in the County
               Court at Law of Bowie County, Texas; and

       4.      In addition to the above, the undersigned counsel plans to be out
               of town for the holidays from December 27, 2015 to January 2,
               2016.

                                                 III.

       Therefore, Appellant would request an extension to January 29, 2016 in which

to file its reply brief. The requested extension should not in the ordinary course of

procedure in this court delay oral argument and submission and is not requested for

delay but that justice be served.

       WHEREFORE, PREMISES CONSIDERED, Appellant, CITY NATIONAL

BANK OF SULPHUR SPRINGS, prays that the time for filing its appellate briefbe

extended to January 29, 2016.



Unopposed Motion to Extend Time for Filing Reply Brief of Appellant,
City National Bank of Sulphur Springs - Page 2
                                               Respectfully submitted,


                                                 Is/ To fin 'R. :Jvlercy
                                               John R. Mercy
                                               State Bar No. 13947200
                                               MERCY* CARTER* TIDWELL, L.L.P.
                                               1724 Galleria Oaks Drive
                                               Texarkana, TX 75503
                                               Telephone: (903) 794-9419
                                               Facsimile: (903) 794-1268
                                               E-mail: jmercy@texarkanalawyers.com


                                               Coy Johnson
                                                 State Bar No. 10698000
                                                 Email: coy@clayjohnsonlaw.com
                                               Clay Johnson
                                                 State Bar No. 24007450
                                                 Email: clay@clayjohnsonlaw.com
                                               JOHNSON LAw FIRM, P.c.
                                               609 Gilmer Street
                                               Sulphur Springs, TX 75482-4121
                                               Telephone: (903) 885-8866
                                               Facsimile: (903) 584-1313

                                               ATTORNEYS FOR APPELLANT, CITY
                                               NATIONAL BANK OF SULPHUR SPRINGS




Unopposed Motion to Extend Time for Filing Reply Brief of Appellant,
City National Bank of Sulphur Springs~ Page 3
                               CERTIFICATE OF CONFERENCE


     I have contacted J. Mark Sudderth, Attorney for Appellee, regarding the relief
sought by this motion and he does not oppose the motion.


                                                 /s/ Tofin 'R. Mercy
                                               John R. Mercy


                                  CERTIFICATE OF SERVICE


       I hereby certify that the fore going Unopposed Motion to Extend Timefor Filing
Reply BriefofAppellant, City National Bank ofSulphur Springs, has been served via
e-serv1ce on:

       Mr. J. Mark Sudderth
       NOTEBOOM LAW FIRM
       669 Airport Freeway, Suite 100
       Hurst, TX 76053-3698
       Email: sudderth@noteboom.com

       Coy Johnson
        Email: coy@clayjohnsonlaw.com
       Clay Johnson
        Email: clay@clayjohnsonlaw.com
       JOHNSON LAW FIRM, P.C.
       609 Gilmer Street
       Sulphur Springs, TX 75482-4121

this the 28th day of December, 2015.

                                                 /s/ Tofin 'R. Mercy
                                               John R. Mercy




Unopposed Motion to Extend Time for Filing Reply Brief of Appellant,
City National Bank of Sulphur Springs~ Page 4